Citation Nr: 0721015	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-14 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a head 
injury to include headaches and an aneurysm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and L. G. 


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1976 to January 1982.  The veteran also had a 
subsequent period of unverified service in a reserve 
component. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in February 2004, of a 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

A head injury was not affirmatively shown to be present 
during service and headaches and an aneurysm, documented 
after service, are not attributable to an injury of service 
origin.


CONCLUSION OF LAW

Residuals of a head injury to include headaches and an 
aneurysm were not incurred or aggravated during service, and 
service connection for an aneurysm may not be presumed.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307. 3.309  (2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002), and implemented in part at 38 C.F.R. § 3.159 
(2006), amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim. 



Duty to Notify

Under 38 U.S.C.A. § 5103(a) (West 2002), VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will obtain, and which information and evidence 
the claimant is expected to provide.  Under 38 C.F.R. 
§ 3.159, VA must request that the claimant provide any 
evidence in his possession that pertains to the claim.

The RO provided pre-adjudication VCAA notice by letter, dated 
in September 2003.  The veteran was notified of the evidence 
needed to substantiate the claim.  The veteran was also 
notified that VA would obtain service records, VA records, 
and records of other Federal agencies and that he could 
submit private medical records or authorizes VA to obtain 
private medical records on his behalf.  He was asked to 
submit any evidence that would include that in his 
possession.  The notice included the general provision for 
the effective date of the claim, that is, the date of receipt 
of the claim.

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v.  
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice); and of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159); and of Dingess 
v. Nicholson, 19 Vet. App. 473 (notice of the elements of the 
claim, except for the degree of disability assignable). 

As for the degree of disability assignable, as the claim of 
service connection is denied, no disability rating can be 
awarded as a matter of law and therefore there is no 
possibility of any prejudice to the veteran with respect to 
the content error of the VCAA notice.  Sanders v. Nicholson, 
No. 06-7001 (Fed. Cir. May 16, 2007).



Duty to Assist

Under 38 U.S.C.A. § 5103A (West 2002), VA must make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  The RO has 
obtained his service medical records and all identified post-
service medical records as well as afforded the veteran a VA 
examination.  As the veteran has not identified any 
additional evidence pertinent to the claim and as there are 
no additional records to obtain, the Board concludes that no 
further assistance to the veteran in developing the facts 
pertinent to the claim are required to comply with the duty 
to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background 

The veteran argues that the headaches and aneurism were 
caused by a head injury in service when he slipped on oil and 
hit his head on a bulkhead of a ship and that he has had 
headaches ever since. 

The service medical records show that in August 1979 the 
veteran complained of headaches, which were associated with 
an upper respiratory infection.  The remainder of the service 
medical records, including the report of separation 
examination, contain no complaint, finding, or history of a 
head injury, headaches, or aneurysm.  

On a reserve examination, dated in April 1987, the veteran 
marked yes to the question of having frequent or severe 
headaches.

After service, private medical records disclose that in 
October 2001 the veteran complained of headaches of three 
days' duration.  In November 2002, the veteran was 
hospitalized with the sudden onset of headaches.  A CT scan 
revealed a cerebellar hemorrhage with arteriovenous 
malformation, an aneurysm.  

In June 2003, a private physician stated that the veteran had 
a head injury in about 1980 in the Navy and headaches 
subsequently, which might have been related to the 
arteriovenous malformation, which led to the veteran's 
stroke. 

On VA examination in February 2005 for the purpose of 
obtaining a nexus opinion, the veteran stated that in 1980 in 
the Navy aboard ship he struck the right side of his head 
against a bulkhead and falling backwards, he hit the back of 
his head with a loss of consciousness for a few seconds, but 
he did not seek medical attention, and that afterward he 
started to have headaches two to three times a week.  The 
veteran stated that after service he had infrequent headaches 
until 2001, when the pattern intensified and in 2002 he 
suffered a cerebral hemorrhage due to an aneurysm, an 
arteriovenous malformation. 

After a review of the veteran's file, the VA examiner 
expressed the opinion that the type of head injury described 
by the veteran was not the proximate cause of the cerebral 
hemorrhage that occurred 20 years later. 

Analysis 

Service connection may be granted for a disability resulting 
from an injury or disease incurred or aggravated in military 
service.  38 U.S.C.A. § 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b).

Where a veteran served 90 days or more of continuous, active 
military service and a chronic disease, such as a brain 
hemorrhage becomes manifest to a degree of 10 percent within 
one year from date of termination of service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

On the basis of the service medical records, neither a head 
injury nor an aneurysm was affirmatively shown to be present 
service.  38 C.F.R. § 3.303(a).  In 1979, there was a single 
complaint of headaches associated with a respiratory 
infection, not a head injury. 

While the veteran has provided a history of a head injury and 
headaches during service, where as here, the chronicity of a 
head injury and headaches in service is not adequately 
supported by the combination of manifestations sufficient to 
identify a head injury or headaches and sufficient 
observation to establish a chronic residuals of a head injury 
or headaches, one documented complaint, during service, then 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).

After service, headaches by history were noted in 1987 and 
next in 2001. While the veteran has provided a history of 
headaches since service, the absence of documented complaints 
of headaches from 1982 to 1987 and from 1987 to 2001 weighs 
against the claim on the basis of continuity of 
symptomatology.  

Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was 
proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints.).  
38 C.F.R. § 3.303(b).

An aneurysm was first documented in 2002, twenty years after 
service and well beyond the one-year presumptive for a brain 
hemorrhage or aneurysm as a chronic disease under 38 U.S.C.A. 
§ 1137 and 38 C.F.R. §§ 3.307, 3.309.  

On the question of service connection for a head injury, 
headaches, and aneurysm, diagnosed after service and beyond 
the presumptive period for an aneurysm, there is favorable 
evidence and evidence against the claim.  38 C.F.R. 
§ 3.303(d).

To the extent that a private physician stated that the 
veteran had a head injury in about 1980 in the Navy and 
headaches subsequently, which might have been related to the 
arteriovenous malformation, which led to the veteran's 
stroke, a medical opinion expressed in the term of "might", 
the equivalent of "may", also implies that it "may not" be 
possible" and it is to speculative to establish a nexus 
between the aneurysm and a head injury and headaches.  Obert 
v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion 
expressed in terms of "may" also implies "may or may not" and 
is too speculative to establish medical nexus).  For this 
reason, the Board rejects the medical opinion of the private 
physician as favorable evidence.

As for the VA physician's opinion that the type of head 
injury described by the veteran was not the proximate cause 
of the cerebral hemorrhage that occurred 20 years later, the 
opinion was based on a review of the veteran's file, which 
included the service medical records and the private medical 
records, and the opinion was not expressed in way that was 
speculative.

For these reasons, the Board finds the VA examiner's opinion 
more probative of the relationship between the aneurysm and 
the history of a head injury and headaches during service, 
which opposes rather than supports the claim. 

As for the veteran's statements and testimony, where, as 
here, the determinative issue involves a question of medical 
diagnosis or of medical causation, competent medical evidence 
is required to substantiate the claim. The veteran as a 
layperson is not competent to offer an opinion on a medical 
diagnosis or on medical causation, and consequently his 
statements do not constitute favorable medical evidence to 
substantiate the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

As the Board may consider only independent medical evidence 
to support its finding and as there is no favorable medical 
evidence to support the claim, as articulated above, the 
preponderance of the evidence is against the claim. 
38 U.S.C.A. § 5107(b).


ORDER

Service connection for residuals of a head injury to include 
headaches and an aneurysm is denied.



____________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


